Citation Nr: 1126962	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-36 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to April 1991, from September 2002 to August 2003, and from July 2007 to June 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

Though the Veteran requested and was scheduled for a Travel Board hearing, the Veteran did not attend his hearing.  He has not shown good cause for missing the hearing, nor has he requested that the hearing be rescheduled.  This appeal may thus proceed before the Board without need to remand the claim for a new hearing.  

This case was previously before the Board in April 2010.  At that time, the Board remanded the case for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDING OF FACT

There is no evidence that the Veteran currently suffers from a back condition. 


CONCLUSION OF LAW

The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran contends that he currently suffers from a back condition.  For the reasons that follow, his claim shall be denied.  

At the outset, the Board notes that not all of the Veteran's service treatment records are available.  Records from the Veteran's first two periods of service have been associated with the claims folder, but records from the Veteran's most recent period of active service have not.  Despite the diligent attempts of the Appeals Management Center (AMC), these records have not been obtained.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Not having the Veteran's service treatment records from his final period of service ultimately affects this case very little, as there is no evidence that the Veteran satisfies the first requirement for service connection, having a current disability.

A review of the Veteran's VA treatment records does not show any complaints of or treatment for any back condition.  The Veteran underwent an enrollment examination at the VA in September 2008.  The Veteran mentioned suffering from pain in his left elbow, but made no mention of any problem with his back.  Upon examination, no tenderness was found in his back.  He was diagnosed as suffering from left elbow pain, hyperlipidemia, and obesity, but not from any back related condition.  

Further, the Veteran underwent a VA General Medical Examination in September 2008.  In his review of systems, the Veteran did not state that he was suffering from any spine and disc disease symptom.  Upon examination, the examiner found no evidence of abnormalities of spinal muscle such as guarding, spasm, or tenderness.  There was no evidence of spinal ankylosis, and the straight leg raise test was negative.  The spinal examination was deemed "normal," and the Veteran was not diagnosed as suffering from any back condition.  

Given that the symptoms of a back condition are observable to a layperson, the Veteran would be able to state that he suffers from back pain, to provide the circumstance or the onset of his pain, or to state what specific condition he has been diagnosed as suffering from.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence may be sufficient to establish a diagnosis of a condition when the layperson is competent to identify the medical condition or when he is reporting a contemporaneous medical diagnosis).  Here, however, the Veteran has provided no statements or evidence whatsoever regarding his claimed back condition.  Indeed, even his February 2005 claim is no more specific than to say that he seeks service connection for "back problems."  

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no evidence whatsoever that the Veteran currently suffers from a back condition.  Accordingly, the Board concludes that the criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2005 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of Appeals for Veterans Claims ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Though the Veteran in this case did not receive such notice regarding ratings and effective dates, the Board remanded the Veteran's claim in part so that he may be provided with this information.  The Veteran was sent a letter containing this information in July 2010, and his claim was thereafter readjudicated.  Further, his claim is being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination in September 2008.  Though the Veteran requested the opportunity to testify before a member of the Board at a Travel Board hearing, the Veteran did not attend his scheduled hearing in April 2010.  As he has not provided good cause for missing this hearing, the Board need not remand his claim to rescheduled him for a new hearing.  

As noted above, the Board remanded this claim in April 2010 for further development.  Specifically, the Board asked the AMC to provide the Veteran with notice that complied with Dingess and to attempt to obtain the Veteran's service treatment records from his final period of service.  

A review of the Veteran's claims folder reveals that he was sent updated notice in July 2010.  Further, the AMC attempted to obtain the Veteran's records from both the Records Management Center and the local VA in Birmingham, Alabama.  Each stated that it did not have the Veteran's records, and the AMC made a formal finding of unavailability in May 2011.  

Though the AMC was not able to locate the Veteran's service treatment records from his final period of service, it nonetheless attempted to do so from two different sources and made a formal finding of unavailability.  The Board thus finds there was substantial compliance with its April 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. at 105 (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a back condition is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


